UNITED STATES  SECURITIESAND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13A-16 OR 15D-16  UNDER THE SECURITIES EXCHANGE ACT OF 1934 July01, 2014 Barclays PLC and  Barclays Bank PLC (Names of Registrants) 1 Churchill Place  London E14 5HP England (Address of Principal Executive Offices)  Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.  Form 20-F x Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):  This Report is a joint Report on Form 6-K filed by Barclays PLC and Barclays Bank PLC. All of the issued ordinary share capital of Barclays Bank PLC is owned by Barclays PLC.  This Report comprises:  Information given to The London Stock Exchange and furnished pursuant to General Instruction B to the General Instructions to Form 6-K.  EXHIBIT INDEX Exhibit No. 1 Final Terms re £60bn debt issuance programme dated 02June 2014 Exhibit No.2 Publication of Prospectus dated04June 2014 Exhibit No. 3 Approval of a Registration Documentdated04June 2014 Exhibit No. 4 Full Repurchase dated 05 June 2014 Exhibit No. 5 Director/PDMR Shareholding dated06June 2014 Exhibit No.6 Publication ofProspectusdated06June 2014 Exhibit No.7 Publication ofProspectusdated09June 2014 Exhibit No.8 Notice of Final Issue Size dated 10 June 2014 Exhibit No.9 Notice of Final Issue Size dated 10 June 2014 Exhibit No. 10 Publication ofSupplementary Prospectusdated10June 2014 Exhibit No. 11 Publication ofSupplementary Prospectusdated10June 2014 Exhibit No. 12 Publication of Final Terms dated 11 June 2014 Exhibit No. 13 Publication ofProspectusdated12June 2014 Exhibit No. 14 Publication ofProspectusdated12June 2014 Exhibit No. 15 Additional Listing dated 20 June 2014 Exhibit No. 16 Publication ofProspectusdated23June 2014 Exhibit No. 17
